Citation Nr: 1415173	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to December 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2012, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO. A transcript of that proceeding is of record.

The case was previously before the Board in April 2013, when it was remanded for further development.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for hyperthyroidism and thyroid nodules, and bilateral carpal tunnel syndrome; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for peptic ulcer and upper gastrointestinal bleed have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.





FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his appeals for higher disability ratings for his service-connected knee disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee and an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee has been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204.  

In May 2013 the Veteran submitted a written statement indicating his desire to withdraw his appeal for entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee and initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


